Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
        The applicant’s amendment of 11/10/2021 necessitated a new ground of rejection as follows below:
Claim Rejections 

                                                    Claim Rejections - 35 USC § 102 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless —
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1-3, and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowger et al. (JP H10202901). 

          Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow: 

          Cowger et al. disclose in Figures 1-3 an inkjet printer comprising: 

         Regarding claim 1, conducting, unattended by a user, a refill process of an internal reservoir (32) in response to a detection (20, 80) of a fluid supply unit (12) at a supply dock (42) 

wherein the supply dock (42) fluidically, electrically, and mechanically couples to the fluid supply unit (122) to the printing device (Figures 1 and 3, paragraph 0009).                                     
           Regarding claim 2, conducting an additional refill process in response to detection (20, 80) of a plurality of other fluid supply units (12) at a plurality of other supply docks (42) (Figures 1-2, paragraph 0009). 
          Regarding claim 3, wherein the refill process and the additional refill process are performed in parallel (Figures 1 and 3).
         Regarding claim 5, wherein the printing device (10) conducts a printing process during the refill process (Figure 1).
         Regarding claim 6, wherein a mechanical coupling between the supply dock (42) and the fluid supply unit (12) occurs prior to a fluidic coupling (52, 66) between the supply dock (42) and the fluid supply unit (12) (Figures 1 and 3).
         Regarding claim 7, a fluid supply dock (42) to receive a fluid supply unit (12), the fluid supply dock (42) being external to a housing (22) of the printing device (10) (Figures 1 and 3);
 an internal reservoir (32) to receive an amount of fluid (ink) from the fluid supply unit (12) (Figure1); and 
a controller (24) to detect a presence of the fluid supply unit (12) and conduct an unattended internal reservoir refill operation (Figures 1-2, paragraph 0010).
        Regarding claim 8, a plurality of additional fluid supply docks (42) to receive a plurality of additional fluid supply units (12) (Figures 1 and 3);
        Regarding claim 9, wherein the controller (24) is to enable transfer of fluid from the plurality of additional fluid supply units (12) and the fluid supply unit in parallel (Figures 1-3, paragraph 0010); 
        Regarding claim 10, wherein the plurality of additional fluid supply docks (42) and the fluid supply dock are mechanically coded to specific fluid supply units (12) (Figures 1-3, paragraph 0004);
        Regarding claim 11, wherein the fluid supply dock (42) is to mechanically couple to the fluid supply unit (12) prior to formation of a fluidic coupling between the fluid supply unit (12) and the fluid supply dock (42) (Figure 3, paragraphs 0009).

        Regarding claim 13, an internal reservoir (32) within the printing device (10) (Figures 1).
a supply dock (42) to interface with a fluidic interface (66) of a fluid supply unit (12) (Figures 1 and 3) the supply dock (42) comprising a rail (50) to allow the fluid supply unit (12) to hang from off the printing device (10); and a controller (24) to conduct an unattended internal reservoir refill operation (Figures 1-3, paragraph 0010).
        Regarding claim 14, wherein the controller (24) is to detect (20, 80) a presence of the fluid supply unit (12) (Figures 1-3, paragraph 0010).
        Regarding claim 15, wherein the supply dock (42) is to mechanically interface with the fluidic interface (66) of the fluid supply unit (12) prior to formation of a fluidic coupling between the fluid supply unit (12) and the supply dock(42)  (Figures 1 and 3).
        Regarding claim 16, moving fluid (ink) from the fluid supply unit (12) internal into the reservoir (32) through the supply dock (42) (Figures 1 and 3).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al. (JP 

       
         Cowger et al. disclose the basic features of the claimed invention as stated above but do not disclose the fluid supply unit has a fluidic volume of 50 mL or more.

          Regarding claim 4, Pawlowski, JR. et al. disclose in Figures 1A-2, 12A-12B, 15, 44-47 and 49-51 an inkjet printer comprising wherein the fluid supply unit (12) has a fluidic volume of 50 mL or more (paragraphs 0133 and 0225).

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pawlowski, JR. et al.  in the           Cowger et al.’s inkjet printer for the purpose of suppling ink.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cowger et al. (JP H10202901) in view of Yokouchi (US Pub. 2010/0020138) and further in view of Childers et al. (US Pat. 6,170,937).
       
          Cowger et al. disclose the basic features of the claimed invention as stated above but do not disclose the supply dock that is structured to receive the fluid supply unit such that the fluid supply unit hangs from the supply dock without support from below; rails of the supply dock to
be engaged in corresponding slots of the fluid supply unit when the fluid supply unit is hung
from the supply dock; a lateral guide feature to facilitate horizontal positioning of the fluid supply with respect to the supply dock; and the supply dock further comprises a key feature that corresponding to a key feature on a fluid supply unit that contains a correct fluid for that supply dock, the key feature of the supply dock extending vertically with the rail to prevent a fluid supply unit without the corresponding key feature from being fully engaged with the supply dock.

          Regarding claim 17, Yokouchi discloses in Figure 1 an ink jet printer comprising the supply dock (14) that is structured to receive the fluid supply unit (11) such that the fluid supply unit (11) hangs from the supply dock (14) without support from below.


          Regarding claim 18, rails (68) of the supply dock (14) to be engaged in corresponding slots (64) of the fluid supply unit (12) when the fluid supply unit (12) is hung from the supply dock (14) (Figures 3 and 8).
          Regarding claim 19, a lateral guide feature (25) to facilitate horizontal positioning of the fluid supply unit (11) with respect to the supply dock (14).
         Regarding claim 20, the supply dock (14) that further includes a key feature (66) that corresponding to a key feature (62) on a fluid supply unit (12) that contains a correct fluid for that supply dock (14), the key feature (66) of the supply dock (14) extending vertically with the rail (68) to prevent a fluid supply unit (12) without the corresponding key feature (65) from being fully engaged with the supply dock (14) (column 5, lines 50-65).

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yokouchi and Childers et al. in the Cowger et al.’s inkjet printer for the purpose of providing a keying function to ensure an ink container that contains ink having the proper color and ink compatibility with printing system.

Response to Applicant’s Arguments

        The applicant’s arguments with respect to the prior art rejection have been carefully considered and have been traversed in view of the new grounds of rejection over Yokouchi,  Childers et al. and  Cowger et al. references.  

 CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 



         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M.. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/ANH T VO/Primary Examiner, Art Unit 2853